Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

DETAILED ACTION
Election/Restriction
REQUIREMENT FOR UNITY OF INVENTION
As provided in 37 CFR 1.475(a), a national stage application shall relate to one invention only or to a group of inventions so linked as to form a single general inventive concept (“requirement of unity of invention”). Where a group of inventions is claimed in a national stage application, the requirement of unity of invention shall be fulfilled only when there is a technical relationship among those inventions involving one or more of the same or corresponding special technical features. The expression “special technical features” shall mean those technical features that define a contribution which each of the claimed inventions, considered as a whole, makes over the prior art.
The determination whether a group of inventions is so linked as to form a single general inventive concept shall be made without regard to whether the inventions are claimed in separate claims or as alternatives within a single claim. See 37 CFR 1.475(e).
When Claims Are Directed to Multiple Categories of Inventions:
As provided in 37 CFR 1.475 (b), a national stage application containing claims to different categories of invention will be considered to have unity of invention if the claims are drawn only to one of the following combinations of categories:
(1) A product and a process specially adapted for the manufacture of said product; or
(2) A product and a process of use of said product; or
(3) A product, a process specially adapted for the manufacture of the said product, and a use of the said product; or

(5) A product, a process specially adapted for the manufacture of the said product, and an apparatus or means specifically designed for carrying out the said process.
Otherwise, unity of invention might not be present. See 37 CFR 1.475 (c).

Restriction is required under 35 U.S.C. 121 and 372.
This application contains the following inventions or groups of inventions which are not so linked as to form a single general inventive concept under PCT Rule 13.1. 
In accordance with 37 CFR 1.499, applicant is required, in reply to this action, to elect a single invention to which the claims must be restricted.

Group I, claim(s) 1-9, drawn to specifics of x-gradient and y-gradient and x-motion offset and y-motion offset based motion vector determination. These claims claimed the non-shared features of “deriving first x-gradients and first y-gradients based on the first reference block, and second x-gradients and second y-gradients based on the second reference block; deriving a set of gradient parameters based on the first x-gradients, the first y-gradients, the second x-gradients, the second y-gradients, first pixel values of the first reference block, second pixel values of the second reference block, or a combination thereof, and wherein all gradient parameters use fixed-point representations; deriving x-motion offset and y-motion offset using operations including right-shifting without any division operation, wherein the x-motion offset corresponds to a first numerator divided by a first denominator, and the y-motion offset corresponds to a second numerator divided by a second denominator, and wherein the first numerator, the first denominator, the second numerator and the second denominator are generated from linear combinations of products of two gradient parameters or linear combinations of the gradient parameters; generating a refined predictor for the current block according to the first reference block, the second reference block, the first x-gradients and the first y-gradients, the second x-gradients and the second y-gradients, the x-motion offset, the y-motion offset, or a combination thereof”
Group II, claim(s) 10-19, drawn to refining predictor based on boundary condition. These claims claimed the non-shared features of “generating a refined predictor for the current block by applying BIO process to the first reference block and the second reference block, wherein said applying the BIO process comprises applying a boundary-condition-dependent BIO process conditionally to boundary pixels associated with the first reference block and the second reference block depending on a block or sub-block boundary condition, and wherein the boundary-condition-dependent BIO process comprises padding unavailable data required for a regular BIO process or skipping the unavailable data by modifying the regular BIO process, and the unavailable data correspond to target data required for the regular BIO process, but not available from the first reference block and the second reference block;” 

The groups of inventions listed above do not relate to a single general inventive concept under PCT Rule 13.1 because, under PCT Rule 13.2, they lack the same or corresponding special technical features for the following reasons:

Groups I and II lack unity of invention because even though the inventions of these groups require the technical feature of “A method of video coding using Bi-directional optical flow (BIO) for a true bi-direction predicted block, the method comprising:  5receiving input data associated with a current block in a current picture, wherein the current block is coded using bi-direction prediction; determining a first reference block associated with the current block in a first reference picture from reference picture list 0 and a second reference block associated with the current block in a second reference picture from reference picture list 1, wherein the first reference block 10and the second reference block are pointed by true bi-direction motion vectors”, this technical feature is not a special technical feature as it does not make a contribution over the prior art in view of WO2017036399A1 (cited in the international search report). Because this taught by para 27-42 and Figs. 1-4 of the prior art.

The non-shared features of the independent claims are non-trivial therefore the restriction between these groups are reasonable.

Applicant is advised that the reply to this requirement to be complete must include (i) an election of a species or invention to be examined even though the requirement may be traversed (37 CFR 1.143 ) and (ii) identification of the claims encompassing the elected invention.
The election of an invention or species may be made with or without traverse. To preserve a right to petition, the election must be made with traverse. If the reply does not distinctly and specifically point out supposed errors in the restriction requirement, the election shall be treated as an election without traverse. Traversal must be presented at the time of election in order to be considered timely. Failure to timely traverse the requirement will result in the loss of right to petition under 37 CFR 1.144. If claims are added after the election, applicant must indicate which of these claims are readable on the elected invention or species.
Should applicant traverse on the ground that the inventions have unity of invention (37 CFR 1.475(a) ), applicant must provide reasons in support thereof. Applicant may submit evidence or identify such evidence now of record showing the inventions to be obvious variants or clearly admit on the record that this is the case. Where such evidence or admission is provided by applicant, if the examiner finds one of the inventions unpatentable over the prior art, the evidence or admission may be used in a rejection under 35 U.S.C. 103(a)  of the other invention.



Any inquiry concerning this communication or earlier communications from the examiner should be directed to Mohammed Rahaman whose telephone number is (571)270-1438. The examiner can normally be reached on 8:30am - 5:00pm.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Nasser Goodarzi can be reached on (571) 272-4195.  The fax phone number for the organization where this application or proceeding is assigned is (571) 273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
 
/MOHAMMED S RAHAMAN/Primary Examiner, Art Unit 2486